Citation Nr: 0929302	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back discomfort due to chronic muscle strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine spondylosis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with symptoms of 
irritable bowel syndrome and a gall bladder polyp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to March 1980 
and from December 1980 to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and June 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Hartford, Connecticut.  

With regard to the May 2005 rating determination, the RO 
addressed the issues of the cervical spine, the low back and 
irritable bowel syndrome.  Although the Veteran subsequently 
perfected only the low back issue as it relates to the May 
2005 rating determination, the RO subsequently added the 
increased evaluation for the cervical spine disorder as also 
being on appeal.  The Board notes that the Veteran has 
clearly maintained disagreement with both aspects of his back 
rating.  Thus, the Board will address both of these issues.  

As to the issue for an increased evaluation for GERD with 
symptoms of irritable bowel syndrome and a gall bladder 
polyp, subsequent to the March 2005 rating determination, the 
RO conducted a special review of this claim and denied a 
rating in excess of 10 percent for this disorder in June 
2008.  The RO noted error in a prior rating decision that 
granted separate ratings for coexisting digestive disorders.  
The RO noted that a supplemental statement of the case would 
be issued as the Veteran had filed a timely notice of 
disagreement with past rating decisions concerning the 
ratings of these digestive system disorders.  Nonetheless, 
the Veteran subsequently filed a notice of disagreement in 
October 2008 and a statement of the case was issued in 
January 2009.  

The Veteran appeared at a Videoconference hearing before the 
undersigned Veterans' Law Judge at the RO in June 2009 and 
offered testimony on all three issues.  A transcript of the 
hearing is of record.  

At the June 2009 hearing, the Board observed that, consistent 
with prehearing discussion, it was the Veteran's intent to 
offer testimony as to all three issues.  The Board found the 
Veteran's testimony, which has been subsequently reduced to 
writing, qualified as a substantive appeal for the issue of 
an increased evaluation for GERD with symptoms of irritable 
bowel syndrome and a gall bladder polyp.  As such, all three 
issues are considered properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the issue of increased evaluations for his 
back/neck disorder, the Board notes that at the time of his 
June 2009 hearing, the Veteran testified that the 
symptomatology associated with his back disorders had become 
increasingly worse over the past year.  The Veteran also 
indicated that he was having more constant gall bladder 
attacks lately.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Additional VA examinations to determine the 
extent of any current neck, back, and GERD with symptoms of 
irritable bowel syndrome and a gall bladder polyp are 
warranted.

The Veteran also testified that he was continuing to receive 
treatment from his chiropractor at South Windsor Neck and 
Back for his neck and back problems.  

The Board also notes that there appears to be some question 
as to whether the Veteran desires a local hearing for his 
GERD with symptoms of irritable bowel syndrome and a gall 
bladder polyp based upon recent interoffice correspondence 
received in conjunction with the Veteran's claim.  As the 
Veteran has already testified as to his symptoms as they 
relate to his GERD with symptoms of irritable bowel syndrome 
and a gall bladder polyp and as the Board has found the issue 
to be properly before it, clarification should be made as to 
whether the Veteran still desires to have a local hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran still 
desires a hearing at the RO by a local 
hearing officer as it relates to the 
issue of GERD with symptoms of irritable 
bowel syndrome and a gall bladder polyp.  
If so, schedule the requested hearing.  

2.  After obtaining proper authorization 
from the Veteran, obtain and associate 
with the claims folder copies of all 
treatment records of the Veteran from 
South Windsor Neck and Back LLC.,1330 
Sullivan Avenue, South Windsor, CT 06074 
from November 2004 to the present.  

3.  The Veteran should be afforded an 
examination to evaluate all current 
neurologic and orthopedic manifestations 
of the service-connected chronic low back 
discomfort due to chronic muscle strain 
and cervical spine spondylosis.  The 
examiner should review the claims folder 
in conjunction with the examination.

The examiner should also report the 
ranges of the cervical and thoracolumbar 
spine motion in degrees, and determine 
whether the disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flareups, or pain.

Any nerve affected by the cervical spine 
or thoracolumbar spine disability should 
be identified along with any associated 
symptomatology.  Any other associated 
neurologic impairment should also be 
identified.

4.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected GERD with symptoms 
of irritable bowel syndrome and a gall 
bladder polyp.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner is specifically requested to 
comment on the absence or presence of the 
following:  frequency of epigastric 
distress; dysphagia; pyrosis and 
regurgitation accompanied by substernal 
or arm or shoulder pain; vomiting; 
hematemesis; melena; and/or anemia.  The 
examiner is also requested to comment on 
the Veteran's overall impairment of 
health resulting from the service-
connected disorder and the severity of 
the impairment (mild, moderate, 
considerable, severe). 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. Rippel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

